66 F.3d 272
CAFE 207, INC., a Florida corporation, Plaintiff-Appellant,v.ST. JOHNS COUNTY, a political subdivision of the State ofFlorida, Defendant-Appellee.
No. 94-2897.
United States Court of Appeals,Eleventh Circuit.
Oct. 5, 1995.

Gary S. Edinger, Gainesville, FL, John H. Weston, G. Randall Garrou, Weston, Sarno, Garrou & Dewitt, Beverly Hills, CA, for appellant.
Mark R. Brown, ACLU of Florida, St. Petersburg, FL, for amicus American Civil Liberties Union.
James G. Sisco, Daniel J. Bosanko, St. Augustine, FL, for appellee.
Appeal from the United States District Court for the Middle District of Florida (No. 92-390-Civ-J-10), William Terrell Hodges, Judge.
Before TJOFLAT, Chief Judge, DYER and GARTH*, Senior Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the district court for the reasons stated in its dispositive memorandum opinion reported at 856 F.Supp. 641 (M.D.Fla.1994).


2
AFFIRMED.



*
 Honorable Leonard I. Garth, Senior U.S. Circuit Judge for the Third Circuit, sitting by designation